                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                          Criminal No. 7:10-CR-147-D
                            Civil No. 7:20-CV-193-D


JOHN MOORE,                                 )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings , the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.



       SO ORDERED. This J..3_ day of October, 2020 .




                                        .JMES C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE




           Case 7:10-cr-00147-D Document 149 Filed 10/23/20 Page 1 of 1
